By the Court.
— The defence is want of notice of the protest of the note in question, within a reasonable time. The law in England is very strict upon this subject. Before any tatutes existed there, to render promissory notes negotiable, such notes were often made ; but they were only regarded as evidence of a debt, and could not, as instruments, ae declared upon in an action at law, until the provision was made in the statutes of Wm. III. and Anne. It is not material, however, to review the history of this paper medium, either here or in England ; since it is clear, that in both countries, at this day, the law requires, that notice must be given by the holder, to the indorser of a promissory note, with a demand of payment, in a reasonable time after the note is dishonored by the maker, (a) What con*112stitutes a reasonable time, was formerly considered, by the English courts, in most cases, as a matter of fact, for the decision of a jury : and since it has been deemed by those courts, a matter of law, they have held, that if the parties live in the same town, an allowance of even a single day to the holder is quite sufficient. But in Pennsylvania, the question of reasonable notice still remains a fact for the jury to determine. Before the institution of the Bank of North America, promissory notes were few; there was no time fixed for giving notice ; and two or three months have often elapsed, before it was given. The bank had, however, a right to introduce new rules, for transacting business with their customers ; and those rules being understood and enforced, formed a law of the contract, binding on both parties. Indeed, the punctuality, and other beneficial consequences, flowing from those rules, seem to have given them a more general operation and force ; so as to constitute a general usage, and not merely a usage of the bank. But notwithstanding the necessity of giving notice exists, on general principles, as well as upon the usage, its reasonableness, we repeat, still depends, here, upon the verdict of the jury. As soon as we can, consistently with the state of the country, its roads, and its posts, it will be wise to *130'l a<^°P*' English law upon the *subject, for the sake of certainty J and uniformity, in the administration of justice : and perhaps (such is the rapid progress of population and public improvement), the court may, in future, incline to adopt it. (a)

 As to what is sufficient notice of non-payment of a promissory note, and when such notice must be given, see Steinmetz v. Curry, 1 Dall. 234-5 n.; Robertson v. Vogle, Id. 252-6 n.; Ball v. Dennison, post, p. 163; Smith v. Hawthorn, 3 Rawle 355. Verbal notice is sufficient, and a protest, with notice thereof, is not necessary. Rohm v. Philadelphia Bank, 1 Rawle 335.


 “Death, bankruptcy, notorious insolvency, or the drawer’s being in prison, con*112stitute no excuses, either at law or equity; because many means may remain with him of obtaining payment, by the assistance of friends or otherwise, of which it is reasonable the indorser should have an opportunity of availing himself; and it is not competent to the holder to show, that delay in giving notice, has not, in fact, been prejudicial.” Gibbs v. Cannon, 9 S. & R. 201.